UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NOVELETTE BARNES,                                                   3/16/2020

            Plaintiff,                              19-CV-00431 (BCM)

       -against-                                    ORDER

THE STOP & SHOP SUPERMARKET
COMPANY, LLC,

            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       It appearing to the Court that no action has taken place in this case since defendant's
counsel filed a Notice of Change of Address in October 17, 2019 (Dkt. No. 24), that discovery
closed on September 12, 2019 (Dkt. No. 13), and that the deadline for the parties to move for
summary judgment or file their joint pretrial order was October 14, 2019, id. ¶ 8, it is hereby
ORDERED that no later than April 15, 2020, the parties shall move for summary judgment,
submit their joint pretrial order, or file a stipulation of voluntary dismissal.

         Failure to comply with this order may result in the case being dismissed by the Court for
failure to prosecute pursuant to Rule 41(b).

Dated: New York, New York
       March 16, 2020
                                                    SO ORDERED.



                                                    ________________________________
                                                    BARBARA MOSES
                                                    United States Magistrate Judge
